Citation Nr: 0409346	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee meniscectomy.

3.  Entitlement to a compensable rating for ethmoid 
sinusitis.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1946 to May 1966.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by a special Department of Veterans Affairs 
(VA) processing unit (known as the Tiger Team) in Cleveland, 
Ohio.  The veteran's claim folder is under the jurisdiction 
of the Albuquerque, New Mexico RO.  

In March 2004, the Board informed the veteran by letter that 
as he was a resident of New Mexico, and as his current VA 
Form 21-22 showed representation by the Texas Veterans 
Commission, he should select representation suitable to his 
New Mexico residence.  The letter went on to inform him that 
if he did not respond, the Board would adjudicate his case 
without his being represented.  He did not respond.


FINDINGS OF FACT

1.  The veteran has Level IX hearing acuity in the right ear, 
and Level VIII hearing acuity in the left ear.  

2.  Residuals of a left knee meniscectomy are manifested by 
complaints of pain, stiffness, swelling and instability; 
arthritis, limitation of flexion to 30 degrees or extension 
to 15 degrees, or moderate knee disability is not shown.

3.  Sinusitis is not shown by x-ray and is not manifested by 
incapacitating episodes; three to six non-incapacitating 
episodes of sinusitis per year, characterized by headaches, 
pain, and purulent discharge, or crusting are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.85, 4.86; Diagnostic Code (Code) 
6100 (2003).
2.  A rating in excess of 10 percent is not warranted for 
residuals of a left knee meniscectomy.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a; Codes 5257, 5259, 
5260, 5261 (2003).

3.  A compensable rating is not warranted for ethmoid 
sinusitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.97, Code 6511 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue.  The veteran was notified 
why increased or compensable ratings were denied in the 
October 2002 RO rating decision and in an April 2003 
statement of the case (SOC).  A July 2002 letter (prior to 
the rating appealed) advised the veteran of the evidence 
needed to establish his claims and of his and VA's respective 
responsibilities in claims development.  The SOC also 
informed him of pertinent VCAA regulations and of what was 
needed to establish higher ratings.  While the July 2002 
letter advised the veteran to respond in 60 days, it went on 
to inform him that evidence submitted within one year would 
be considered (and, in fact, everything submitted to date - 
including private medical records -- has been accepted for 
the record, and considered).  The veteran was not 
specifically advised to submit everything in his possession 
pertaining to his claims. VAOPGCPREC 1-2004 (Feb. 24, 2004) 
held that the language by the Court in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) suggesting that was necessary was 
obiter dictum, and not binding on VA.  Regardless, the notice 
to the veteran advising him to submit any medical records had 
essentially the same effect as advising him to submit 
everything he had pertinent to his claims.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  He has been afforded several VA 
examinations, most recently in October 2002.  All of VA's due 
process, notice, and assistance duties, including those 
mandated by the VCAA, are met.  The veteran has been notified 
of everything he needed to be notified about; he has had more 
than ample opportunity to respond; and VA has provided all 
assistance it is obligated to provide.  The veteran is not 
prejudiced by the Board proceeding with appellate review at 
this point.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Factual Background

Service records reflect that a high frequency hearing loss 
was diagnosed in August 1959, that the veteran underwent a 
left knee meniscectomy in September 1965, and that ethmoid 
sinusitis was diagnosed in December 1965.  

On VA audiological evaluation in October 2002, the veteran 
reported increasing difficulty in understanding speech in all 
situations, even when wearing his hearing aids.  He indicated 
he had the most difficulty when a person was on his right 
side or with background noise.  Right and left ear puretone 
thresholds in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz were the same, specifically, 65, 80, 105 and 105+ 
decibels, respectively, for an average of 89+ decibels.  
Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and 66 percent in the left ear.  
Moderate to profound right ear sensorineural hearing loss and 
mild to profound left ear sensorineural hearing loss was 
reported.  

On April 2002 VA orthopedic examination, the veteran gave a 
history of left knee pain, minimal stiffness and mild 
occasional swelling.  He denied acute arthritis, instability 
or locking.  He reported that his left knee symptoms recurred 
following 2002 back surgery.  He used a cane for ambulation 
and took prescribed medications to control pain.  He stated 
that his knee symptoms prevented him from working.  He 
reported no episodes of dislocation or recurrent subluxation.  
Examination revealed active and passive left knee range of 
motion to be equal, with 130 degrees of flexion and extension 
to -4 degrees.  Pain on motion, additional limitation, 
tenderness, edema or effusion were not observed.  His gait 
with a cane was normal.  X-rays revealed bilateral 
chondrocalcinosis.  The diagnoses were status post left knee 
surgery and bilateral chondrocalcinosis.

On April 2002 VA respiratory examination the veteran reported 
he breathed through his mouth for many years due to a sinus 
disorder.  He complained of dyspnea at rest and with minimal 
exertion.  He had no history of asthma or wheezing.  He wore 
Breathe Right nasal strips.  No chronic sinusitis was 
reported; the veteran did complain of occasional stuffy nose 
and watery/itchy eyes.  He indicated that he was never 
incapacitated by his disorder.  Examination showed 30 percent 
nasal obstruction of the left and 80 percent on the right.  
Moderate swelling of the right nasal mucosae and mild 
erythema of the left anterior nasal mucosae were noted.  X-
rays showed normal sinuses.  Chronic allergic rhinitis was 
diagnosed.  The examiner added that the veteran did not 
currently have sinusitis.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the Rating Schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, Tables VI, VII, 
Code 6100.

The veteran's service-connected left knee disability is rated 
under Code 5259 (for symptomatic removal of semilunar 
cartilage), which provides a maximum rating of 10 percent.  
Under Code 5258, when there is dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint, a 20 percent rating is assigned.  
Alternatively, the knee could be rated under Code 5257 (for 
recurrent subluxation or lateral instability), 10 percent for 
mild, 20 percent for moderate.  Limitation of motion of the 
knee is rated under Codes 5260 (for limitation of flexion, 
with limitation to 30 degrees warranting a 20 percent rating; 
limitation to 45 degrees, 10 percent) and 5261 (for 
limitation of extension, with limitation to 15 degrees 
warranting a 20 percent rating; limitation to 10 degrees, 10 
percent).  See 38 C.F.R. § 4.71a.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

The RO has rated the veteran's sinus disability under Code 
6511 for chronic ethmoid sinusitis.  Under the general rating 
formula for sinusitis (Codes 6510 through 6514), A 10 percent 
rating is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
noncompensable rating is warranted for chronic sinusitis with 
only X-ray manifestations.  An endnote indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Analysis

Bilateral Hearing Loss

When the findings on October 2002 audiometry are compared 
with Tables VI and VII of 38 C.F.R. § 4.85, he is shown to 
have level IX hearing in the right ear and level VIII hearing 
in the left ear, warranting a 50 percent rating.  As the 
puretone thresholds reflect an exceptional pattern of hearing 
impairment as defined in 38 C.F.R. § 4.86, the veteran's may 
alternatively be rated under Table VIA.  However, under those 
criteria he has level VII hearing in each ear (also 
warranting a 50 percent rating), and such alternative rating 
would be of no benefit to him.   

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application of the Rating Schedule 
results in a 50 percent rating.  Consequently, a rating in 
excess of 50 percent is not warranted.

Residuals of Left Knee Meniscectomy 

As noted, the veteran's service connected left knee 
disability has been rated under Code 5259 (for symptomatic 
removal of semilunar cartilage), which provides a maximum 
rating of 10 percent.  To establish entitlement to a rating 
in excess of 10 percent consideration must be given to other 
potentially applicable codes.  A 20 percent rating may be 
assigned under Code 5257 if there is moderate recurrent 
subluxation or instability.  However, neither subluxation nor 
instability was noted on November 2002 VA examination, and 
the other medical evidence of record does not include any 
documentation of instability.  Consequently, a an increased 
rating is not warranted under Code 5257.  A 20 percent rating 
may be assigned for limitation of motion if flexion is 
limited to 30 degrees (Code 5260) or extension is limited to 
15 degrees (Code 5261).  Here, on VA examination in November 
2002 flexion was to 130 degrees and extension was to -4 
degrees.  Consequently, an increased rating based on 
limitation of motion likewise is not warranted.  As there is 
no showing of subluxation or instability along with 
compensable limitation of motion (or painful motion with X-
ray evidence of arthritis), separate ratings for limitation 
of motion and instability are not warranted.  

The disability picture presented by the veteran's left knee 
does not warrant a rating in excess of 10 percent under any 
potentially applicable diagnostic criteria.  Consequently, a 
rating in excess of 10 percent is not warranted.  

Ethmoid Sinusitis

The general rating formula for sinusitis provides a 10 
percent rating where it is manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 0 percent rating is warranted where 
there is sinusitis detected by X-ray only.  

Here, the competent (medical) evidence (and particularly the 
report of the October 2002 VA examination) does not even show 
sinusitis by x-ray (sinus x-rays were normal), which would 
warrant a 0 percent rating under the applicable criteria.  In 
fact, the examiner specifically noted that the veteran did 
not currently have sinusitis.  Episodes of sinusitis (either 
incapacitating or nonincapacitating) are not clinically shown 
at any time during the appellate period.  The evidence 
provides no support for a grant of this benefit sought.
ORDER

A rating in excess of 50 percent for bilateral hearing loss 
is denied

A rating in excess of 10 percent for left knee meniscectomy 
residuals is denied.

A compensable rating for ethmoid sinusitis is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



